           Case 1:19-cv-12123-IT Document 86 Filed 01/19/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

COGNITIVE EDGE PTE LTD.,                    *
                                            *
                      Plaintiff,            *
                                            *
              v.                            *       Civil Action No. 1:19-cv-12123-IT
                                            *
CODE GENESYS, LLC, SPRYNG.IO,               *
LLC, SPRYNG.IO                              *
ANTHROCOMPLEXITY, LLC, and                  *
SPRYNG.IO EU LTD.,                          *
                                            *
                      Defendants.           *

                                           Judgment

TALWANI, D.J.

       Pursuant to the court’s Findings of Fact and Conclusions of Law [#84], judgment is

entered in favor of Plaintiff Cognitive Edge PTE Ltd. and against Defendants Code Genesys,

LLC, Spryng.Io, LLC, Spryng.Io Anthrocomplexity, LLC, and Spryng.Io EU Ltd., jointly and

severally, in the amount of $133,792.92 on Plaintiff’s claims for Breach of Contract (Count 1)

and Breach of the Covenant of Good Faith and Fair Dealing (Count 2) of the Amended

Complaint [#26] and against Plaintiff on all remaining claims.

IT IS SO ORDERED.

Date: January 19, 2021                                             /s/ Indira Talwani
                                                                   United States District Judge
